         Case 2:18-cv-00002-BMM Document 250 Filed 03/08/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                              BUTTE DIVISION


  JOHN MEYER,                                  CV-18-2-BU-BMM

                      Plaintiff,
                                                   ORDER
  vs.

  BIG SKY RESORT,

                      Defendant.




        IT IS HEREBY ORDERED that meals and/or lodging be provided for

the jurors in the above entitled case.

        DATED 8th day of March, 2021



                                         , o orable Brian Mo
                                         United States District Judge
